DETAILED ACTION
Allowable Subject Matter
Claims 2-5 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or fairly suggest, in combination with all other recited limitations of the independent claim, the simultaneous use of rivets and adhesives for joining the two plate and channel frame structure wherein the rivets extend entirely through all three layers of plates and frame, as required by claims 2 and 8.
While the joining of similar plate structures via rivets (e.g. US 1,961,660; Fig. 8; rivets “i") is known in the art, the rivets do not extend entirely through the three layers of the structure. The use of rivets in addition to adhesive layers, additionally, is deemed to be hindsight in light of the two technologies not be applied at the same time in the prior art of record indicating that such a combination of redundant joining means was not obvious at the time of filing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 7, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over WO 09/10839 (‘839) in view of WO 2012/150271 (‘271).

Regarding claim 1, ‘839 teaches a heat exchanger comprising: a tank (16a, 16b, 16d; Figs. 2-3) for delivering a first fluid therethrough (from 18-27; Figs. 2-3) and a plurality of exchanger plate assemblies (25) for delivering a second fluid therethrough (from 34 to 35), which are independently positionable in, and independently removable from the tank (Para. spanning pgs. 14-15; quick release couplings which can remove individual panels without loss of second fluid) so that the heat exchanger con continue to operate when any one of the exchanger panel assemblies is removed from the tank; each of the heat exchanger plate assemblies comprises: a first and second outer metal sheets (Para. spanning pgs. 1-2).
‘839 does not teach the use of a flow channel frame structure.
‘271 teaches that it is old and well-known to form heat exchanger plate assemblies comprising first and second outer metal sheets (14, 15) with an inner flow channel frame structure (16) sealed (Para. [0052]-[0053]; via adhesives) between the first and second outer metal sheets, the inner flow channel having a continuous surrounding perimeter extending around the inner flow channel frame structure (see Fig. 9) and the inner flow channel frame structure has a plurality of flow channel dividing structures (Fig. 9; defining flow paths 17) which extend from the continuous surrounding perimeter of the inner flow channel frame structure (Fig. 9) to form a plurality of inner flow channels (17) between the first and second outer metal sheets (14, 15) and the channels include initial and final flow channels (connected to 18 and 19).
It would have been obvious to one of ordinary skill in the art to form the device of ‘839 with the inner flow channel frame structure, as taught by ‘271, in order to allow for flexibility and modification of the flow channel arrangement, orientation, sizing, etc. without a total retooling of manufacturing equipment, specifically the welding arrangements contemplated by ‘839.

Regarding claim 6, ‘271 further teaches that it is old and well-known to provide at least four inner flow channels which alternate in an upward and downward orientation (see Fig. 9).

Regarding claim 7, ‘839 further teaches an inlet flow connection (34) in fluid communication with the initial flow channel and an outlet flow connection in fluid communication with the final flow channel (35). However, ‘839 does not teach that the communication is through outlet openings in the first or second outer metal sheets. However, as previously modified, ‘271 teaches that such connections are made via openings in either the first or second metal sheets (18, 19; Fig. 9).

Regarding claim 10, ‘839 further teaches a supply manifold for the second fluid (30) and a discharge manifold for the second fluid (38); each of the exchanger plate assemblies has a separate supply conduit (32) which extends from eh supply manifold and has a connector on a distal end of the conduit for connecting to the inlet flow connection of the exchanger plate assembly (via 33); and a separate flexible discharge conduit (37) which extends from the discharge manifold (38) and has a quick connect connector (36) for removably connecting the flexible discharge conduit to the outlet flow connection of the heat exchanger plate assembly (at 35).
‘839 does not specify that the supply conduit is flexible or removably coupled. In fact, the specification lacks any description at all of the elements 32 and 33. However, as the corresponding outlet components have been made both flexible and with a quick connect design, it would have been obvious to one of ordinary skill in the art to form the inlet components in the same manner in order to allow for the extra functionality of the outlet components to be meaningful such that the device is capable of quick and easy hot-swapping as intended.

Regarding claim 12, as modified in claim 10 above, each of the supply and discharge conduits comprise separate shutoff valves for separately and independently shutting off flow therethrough (Para. spanning pgs. 14-15).

Regarding claim 14, ‘839 further teaches a tank inlet connection (17) and outlet connection (28) for the first fluid (Fig. 2); and an internal spillover wall (26) in the tank which maintains a level of the first fluid in the tank and is located between the tank inlet and outlet such that the outlet connection is positioned on a spill-over side of the internal spill-over wall (Fig. 2).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ‘839 in view of ‘271 and CN 211475171 (‘171)
Regarding claim 11, ‘839 teaches quick connectors provided on the flexible conduits, as indicated above, but does not specify male and female camlocks or any other structural details.
‘171 teaches that it is old and well-known to form quick connect tubing with camlocks on the female (9) and male (17) conduit ends.
It would have been obvious to one of ordinary skill in the art to provide the device of ‘839, as modified, with the male/female camlock system, as taught by ‘171, as this was a known implementation in the art at the time of filing.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over ‘839 in view of ‘271 and CN 207456244 (‘244).
‘839 teaches that the plurality of exchanger plate assemblies are separately (see Fig. 3; 25) receivable through a top opening of the tank (see Fig. 2) for vertically positioning the plurality of exchanger plate assemblies in the tank (see Figs. 2-3).
‘839 does not teach lifting lugs.
‘244 teaches the inclusion of lifting lugs (1) on internally flowing two-plate heat exchanger plate assemblies (see Fig. 2).
It would have been obvious to include such lifting lugs on the device of ‘839, as modified, to increase the ease of maneuvering the devices during assembly, disassembly, and maintenance.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over ‘839 in view of ‘271 and CN 208919732 (‘732).
‘839 does not specify linings for the tank inlet and outlet connections.
‘732 teaches that thermal systems which include pipelines carrying seawater are commonly lined with a non-metallic substance (rubber) to prevent corrosion from seawater within the pipes.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of ‘839, as modified, with the linings, as taught by ‘732, in order to prevent seawater corrosion in the pipes.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over ‘839 in view of ‘271 and JP 2012-77378 (‘378).
‘839 does not specify the materials or construction of the tank.
‘378 teaches that it is old and well-known to form tanks which contain seawater from metallic materials with welded interior seams (abstract) which seams are coated with an epoxy  material to prevent contact between the seawater and the welded seams (second to last paragraph).
It would have been obvious to one of ordinary skill to provide the device of ‘839 with the construction of ‘378 in order to reduce the corrosion of the tank via the seawater.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/             Primary Examiner, Art Unit 3763